Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Collins (US 10,719,882).
Regarding Claim 1:
A system comprising: one or more processing modules; one or more data storage modules, operatively coupled to the one or more processing modules, wherein the one or more data storage modules are configured to store at least one of: 
Collins discloses a computerized processing device (Column 5 Lines 20-23), executing the practices of the disclosure, and specific components are disclosed in Column 4 Line 36 – Column 5 Line 10).  
 a unique address parameter corresponding to at least one address of at least one facility; (Collins discloses in Column 2 Lines 39 – 57 a unique address identifier “certified location” corresponding to a street address)
an address data corresponding to an address of at least one facility; (Collins discloses in Column 2 Lines 34 – 61 an address data including address, city, state, and zip code)

    PNG
    media_image1.png
    945
    700
    media_image1.png
    Greyscale

and a location data corresponding to a location of at least one facility, wherein the location data comprises: a geographical co-ordinate; (the centroid of a location is disclosed in Column 8 Lines 48 – 67, which can be longitude and latitude, a GPS coordinate, or other similar embodiment) and a distance parameter; (Collins discloses in Column 11 Lines 51 – 65 disclose a radius as bounding a zone of confidence.) 
at least one memory module operatively coupled to the one or more processing modules, wherein the at least one memory module stores instructions which, when executed by the one or more processing modules, (Collins discloses a computerized processing device (Column 5 Lines 20-23), executing the practices of the disclosure, and specific components are disclosed in Column 4 Line 36 – Column 5 Line 10).  
causes the one or more processing modules to, select, from the one or more data storage modules, a first unique address parameter corresponding to at-least one address of a first facility and a second unique address parameter corresponding to at-least one address of a second one facility; (Collins discloses in Column 29 Line 46 - Column 30 Line 32 comparing location information of a first and second location, the location data can include the certified location in Column 2 Lines 39 – 57 and an address data including address, city, state, and zip code, as disclosed in Column 2 Lines 34 – 61)
select, from the one or more data storage modules, a first location data corresponding to a location of the first facility and a second location data corresponding to a location of the second facility; (Collins discloses a first and second location data in elements 702 and 704 of Figure 7, above, as further disclosed in Column 29 Lines 27 – 55). 
compare the first location data and the second location data to generate an overlap parameter value; and update at least one of the first unique address parameter and the second unique address parameter. (Collins discloses in Column 17 Lines 36 – 41 reconciling the data of one building with another whose information is previously stored if the buildings are determined to be the same, and further discloses modifying location data based on the overlap percentage between two polygons descriptive of the geographical coordinates of a location (Column 21 Lines 15-42). Examiner notes that the location data can include the certified location in Column 2 Lines 39 – 57). 

    PNG
    media_image2.png
    487
    786
    media_image2.png
    Greyscale


Regarding Claim 2:
The system, of claim 1, wherein the distance parameter is configured to reflect the location of the at least one facility to lie in a circle with center as the geographical co-ordinate and radius as the distance parameter.
Collins discloses in Column 11 Lines 51 – 65 disclose a radius as bounding a zone of confidence, with centerpoints being based on coordinates as disclosed in Column 11 Lines 39 – 42 and Column 10 Lines 39-41 and as in Figure 2C, above. 


Regarding Claim 3:
The system, of claim 1, wherein the one or more processing modules is further configured to merge the first and the second unique address parameter to form a single unique address parameter, if the overlap parameter value is above a first threshold.
Collins discloses in Column 17 Lines 36 – 41 merging the data of one building with another whose information is previously stored if the buildings are determined to be the same, and further discloses modifying location data based on the overlap percentage between two polygons descriptive of the geographical coordinates of a location (Column 21 Lines 15-42).

Regarding Claim 4:
The system, of claim 1, wherein, in case the overlap parameter value is above a second threshold, the one or more processing modules is further instructed to: select, from the one or more data storage modules, a first address data corresponding to an address of the first facility and a second address data corresponding to an address of the second facility; compare at least portions of the first and second address data; and update at least one of the first unique address parameter and the second unique address parameter.
Collins discloses in Column 17 Lines 23 – 41 comparing a candidate building address with
existing/stored addresses, determining if they substantially match, and merge or reconcile the new data with the existing/stored data. This process is well understood to be a potential embodiment of a quality control check in response to a threshold overlap of geographic coordinates as disclosed in Column 21 Lines 32 – 42, which discloses analysis of the location data based on the overlap, and modifying said data based on the further analysis.

Regarding Claim 5:
The system, of claim 4, wherein the one or more processing modules is further configured to convert the first address data into a first set of hierarchical addressing blocks and the second address data into a second set of hierarchical addressing blocks.
Collins discloses in Column 15 Lines 40 – 52 and Figure 3A, below, breaking each address down into structures such as address, city, state, and zip code. 

    PNG
    media_image3.png
    920
    1282
    media_image3.png
    Greyscale


Regarding Claim 6:
The system, of claim 1, wherein the one or more processing modules further renders a terrestrial map of at-least a portion of the geographical area corresponding to at least one of the first location data and the second location data.
Collins Column 9 Lines 11 - 34 disclose the first and second locations depicted on a map with regions of confidence, as further depicted in Figure 2D, below. 

    PNG
    media_image4.png
    574
    797
    media_image4.png
    Greyscale


Claim(s) 7-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Collins (US 10,719,882).
Regarding Claim 7: 
A method for optimizing a unique address parameter database (Collins discloses in Column 20 Lines 11 – 47 de-duplicating and validating location data against a database, linking addresses when they reference the same location and updating the database as applicable). 
having a first unique address parameter corresponding to at least one address of a first facility and a second unique address parameter corresponding to at least one address of a second facility stored therein, (Collins discloses in Column 2 Lines 39 – 57 a unique address identifier “certified location” corresponding to a street address, and Collins further discloses a first and second location data in elements 702 and 704 of Figure 7, above, as further disclosed in Column 29 Lines 27 – 55).
the method comprising: selecting a first location data corresponding to a location of the first facility and a second location data corresponding to a location of the second facility; Collins discloses a first and second location data in elements 702 and 704 of Figure 7, above, as further disclosed in Column 29 Lines 27 – 55. 
comparing the first location data and the second location data to generate an overlap parameter value; and updating at-least one of the first unique address parameter and the second unique address parameter.
Collins discloses in Column 17 Lines 36 – 41 reconciling the data of one building with another whose information is previously stored if the buildings are determined to be the same, and further discloses modifying location data based on the overlap percentage between two polygons descriptive of the geographical coordinates of a location (Column 21 Lines 15-42). Examiner notes that the location data can include the certified location in Column 2 Lines 39 – 57. 

Regarding Claim 8:
The method, of claim 7, wherein the method further comprises merging the first and the second unique address parameter to form a single unique address parameter, if the overlap parameter value is above a first threshold.
Collins discloses in Column 17 Lines 36 – 41 merging the data of one building with another whose information is previously stored if the buildings are determined to be the same, and further discloses modifying location data based on the overlap percentage between two polygons descriptive of the geographical coordinates of a location (Column 21 Lines 15-42).

Regarding Claim 9: 
The method, of claim 7, wherein, in case the overlap parameter value is above a second threshold, the method further comprises: selecting a first address data corresponding to an address of the first facility and a second address data corresponding to an address of the second facility; identifying a first portion of the first address data and a second portion of the section address data; comparing the first portion and the second portion with each other; and updating at-least one of the first unique address parameter and the second unique address parameter.
Collins discloses in Column 17 Lines 23 – 41 comparing a candidate building address with
existing/stored addresses, and portions thereof, such as building name, determining if they substantially match, and merge or reconcile the new data with the existing/stored data. This process is well understood to be a potential embodiment of a quality control check in response to a threshold overlap of geographic coordinates as disclosed in Column 21 Lines 32 – 42, which discloses analysis of the location data based on the overlap, and modifying said data based on the further analysis. 

Regarding Claim 10:
The method, of claim 9, wherein the method further comprises: converting the first address data into a first set of hierarchical addressing blocks and the second address data into a second set of hierarchical addressing blocks; (Collins discloses in Column 15 Lines 40 – 52 and Figure 3A, above, breaking each address down into structures such as address, city, state, and zip code)
and matching the first set of hierarchical addressing blocks with the second set of hierarchical addressing blocks to identify a first set of unmatched hierarchical addressing blocks and a second set of unmatched hierarchical addressing blocks.” (Collins discloses in Column 29 Line 46 - Column 30 Line 32 comparing location information to distinguish a first and second location, identifying places where the addresses do and do not match, including in name, street address, and building identifiers, among others)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN CARDIMINO whose telephone number is (571)272-2759. The examiner can normally be reached M-Th 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R CARDIMINO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661